--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ROYALTY AGREEMENT


           THIS ROYALTY AGREEMENT (the “Agreement’) is entered into and
effective July 1, 2011 (the “Effective Date”), by and between SECUREALERT, INC.,
a Utah Corporation (“Grantor”), with its principal executive office located at
150 West Civic Center Drive, Suite 400, Sandy, Utah 84070, and BORINQUEN
CONTAINER CORPORATION (“Grantee”), with a principal mailing address of P.O. Box
364744, San Juan, Puerto Rico 00936~4744. Grantor and Grantee are also referred
to individually as a “Party” and collectively as the “Parties.”


WITNESSETH


           WHEREAS, Grantee is the owner of all of the issued and outstanding
shares of stock (the “ISS Shares”) of International Surveillance Systems, Inc.,
a Puerto Rico corporation (“ISS”);


           WHEREAS, the Parties have entered into an Exclusive Distribution
Agreement ( herein referred to as the “Distribution Agreement“) that grants ISS
the exclusive right to promote, market and sell certain Products and Services
within the Territory (as defined in Section 1 below);


           WHEREAS, Grantor has agreed to acquire from Grantee and Grantee has
agreed to sell to Grantor all of the ISS Shares under that certain agreement of
even date herewith (the “Purchase Agreement”), and


           WHEREAS, as part of the consideration to be paid to Grantee under the
Purchase Agreement, Grantor has agreed to grant certain royalties to Grantee
under the terms of this Agreement.


           NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and good and valuable consideration between the Parties, the
adequacy of which is hereby acknowledged, the Parties agree as follows:


SECTION 1—DEFINITIONS


 
1.1
Products. “Products” shall mean electronic location monitoring devices used or
provided by Grantor in its business using Grantor’s intellectual property.



 
1.2
Services. “Services” shall mean services relative to the monitoring, maintenance
and repair of the Products.



 
1.3
Territory. As used in this Agreement, the term “Territory” is defined in the
attached Exhibit A.

 
 

 
1.4
Net Revenues.  As used in this Agreement the term “Net Revenues” shall mean
gross revenues of Grantor (or any of its subsidiaries) derived within the
Territory from the sales and/or lease of any and all electronic monitoring
equipment and/or required monitoring center tracking services, and/or any other
right to use the Products, less and limited to only those fees and/or
commissions paid to independent sales or other third-party sales/monitoring
agents within the territory. “Net Revenues” explicitly excludes Grantor’s direct
monitoring costs or expenses, which will not be in any way considered or
deducted from the calculation of Net Revenues.

 
 


 
 

--------------------------------------------------------------------------------

 
 
SECTION 2— ROYALTIES


 
2.1
Royalty Granted. Grantor hereby grants to Grantee, and Grantee hereby accepts,
the right to receive twenty percent (20%) of the Net Revenues, (the “Royalty”).
These Royalties shall be paid not later than the fifteenth (15th) day of the
following month and will be determined on the basis of the Net Revenues received
the preceding month.



 
2.2
The Grantor, at its option, may pay the Royalty payments to the Grantee in cash
or shares of Grantor’s Series D Convertible Preferred stock, valued at $500 per
share, or an equivalent number of shares of Common Stock of the Grantor (at a
price of $0.083 per Common Stock) from inception of this Agreement, until such
time as the Grantor achieves positive cash flow, determined under Generally
Accepted Accounting Principles (GAAP). However, the Grantor is required to pay
the Royalty payments in cash upon achieving quarterly positive cash flow
determined under GAAP.



SECTION 3-REPORTS; AUDIT RIGHTS


 
3.1
Grantor shall deliver to Grantee throughout the term of this Agreement monthly
reports indicating the Net Revenues received and the Royalties payable each
month in connection with such Net Revenues.



 
3.2
Grantee and its representatives shall have the right at its own expense, on not
less than five (5) business days notice to Grantor, to examine and audit
Grantor’s books and records with respect to the determination of the Royalty and
any other fees payable to Grantee hereunder, and, at Grantee’s sole cost and
expense, Grantee shall have the right to copy and duplicate such information as
Grantee may require. In addition, if Grantee requests, Grantor shall deliver to
Grantee, within five (5) business days following Grantee’s request therefore, a
certificate from Grantor’s Chief Executive Officer or Chief Financial Officer
certifying the accuracy of the information delivered by Grantor to Grantee. If
any such audit discloses that the actual amount due to Grantee hereunder exceeds
the amount paid, Grantee shall give written notice thereof to Grantor, including
the calculations showing the amounts due to Grantee (the “Deficiency Notice”)
and Grantor shall, within five (5) business days after receipt thereof, pay to
Grantee all such additional Royalties and other fees due to Grantee. If the
unpaid Royalties and other fees due as disclosed in such audit exceed the amount
of the Royalty originally paid to Grantee by more than the greater of (i)
$50,000 or (ii) two (2%) percent of the amount originally paid, Grantor shall
also then pay the cost of such audit and examination within thirty (30) days
following Grantee’s request therefore. Otherwise Grantee shall bear the expense
of the audit.


 
2

--------------------------------------------------------------------------------

 

SECTION 4—TERM AND TERMINATION


 
4.1
Term. The Term of this Agreement shall be twenty (20) years commencing on the
Effective Date.



 
4.2
Breach; Reversion Rights.  If Grantor breaches any of the terms and conditions
of this Agreement and fails to cure such breach within fifteen business days
after receiving written notice of breach from Grantee, then Grantee shall have
the right to immediately and automatically terminate this Agreement provided
however, that if Grantor in “good faith” disputed the claim of breach, and is
current in the payment of all Royalties due hereunder this Agreement, then no
termination shall occur and the Parties agree to mediate the dispute.  If the
claim is for underpayment of Royalties pursuant to an audit conducted by Grantee
under Section 3.2 above, and Grantor disputes the results of such an audit in
“good faith”, Grantor may, after paying in full such Royalties as it agrees are
due to Grantee, conduct its own audit at its own expense to verify the results
of Grantee’s audit.  If the Grantor’s audit does not verify the Grantee’s audit,
then the Parties agree to mediate the dispute.  If after mediation of an uncured
breach the Parties remain in disagreement regarding the disputed breach, and
Grantor has failed to pay the Royalties then due, then Grantor agrees that all
of the rights granted to ISS in the Distribution Agreement shall automatically
revert to Grantee (or to any wholly-owned subsidiary of Grantee designated by
it) and Grantee or its designee shall immediately and automatically become the
exclusive distributor of the Products and Services in the Territory, subject to
the revenue sharing provisions of the Distribution Agreement, as heretofore
modified and amended.



 
4.3
The Grantee herein extends a purchase option (the “Purchase Option”) to the
Grantor, wherein the Grantor may, at its sole option, terminate this Royalty
Agreement for either a payment of $15,000,000 in cash, or the Grantor’s stock at
an effective stock conversion price of $0.083 per share. This Purchase Option
may be exercised by the Grantor on or before December 31, 2011 at 5:00 P. M. US
MST and expires thereafter, unless otherwise agreed to and mutually modified
between the Parties.



 
SECTION 5—MISCELLANEOUS



 
5.1   Applicable Law. This Agreement shall be interpreted under the laws of the
Commonwealth of Puerto Rico and any dispute arising under this Agreement shall
be decided in the courts of the Commonwealth of Puerto Rico.



 
5.2
Severability. In the event that in any legal proceedings it is determined that
any of the sections of this Agreement or any subsection, provision, or part
thereof is invalid, such section, subsection, provision or part hereof shall be
deemed to be severed from this Agreement for the purposes only of particular
legal proceedings in question, and this Agreement, and the said section,
subsection, provision or part thereof, shall in every other respect continue in
full force and effect.


 
3

--------------------------------------------------------------------------------

 

 
5.3
Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and assigns.



 
5.4
Amendment.  No amendment, supplement, modification, waiver or termination of
this Agreement or any provision hereof shall be binding unless executed in
writing by the Party to be charged therewith.  No waiver of any provisions of
this Agreement shall constitute a waiver of any other provision (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.



 
5.5
Counterparts.  This Agreement may be executed by facsimile or electronically
(e-mail) and in counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.



 
5.6
Attorney’s Fees.  In the event of any lawsuit, action or proceeding brought by
either Party for a breach of any term or provision hereof, or to enforce any
term or provision hereof, the prevailing Party shall be entitled to reasonable
attorney’s fees in addition to court costs and other expenses of litigation in
said action or proceeding. For purposes of this Agreement, “prevailing Party”
includes, without limitation, a Party who agrees to dismiss an action or
proceeding upon the other Party’s payment of the sums allegedly due or
performance of the covenants allegedly breached, or who obtains substantially
the relief sought.



 
5.7
Continued Support.  In recognition of the Royalty defined herein, Grantee, its
affiliates and related individuals furthermore agree to support the ongoing good
faith business interests, expansion and efforts of the Grantor within each of
the countries of the territory, and to continue to facilitate governmental
and/or strategic partner introductions when possible and where practical, when
requested and/or opportunistic, as long as this creates no adverse condition or
incremental financial burden upon either the Grantee or Grantor, through the
duration of this Agreement.



(SIGNATURES APPEAR ON THE FOLLOWING PAGE)
 

 
 
4

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, the Parties have executed this Royalty Agreement
as of the Effective Date.



 
GRANTOR:
       
SecureAlert, Inc.
             
By:
/s/  John L. Hastings, III
 
Name:
John Hastings
 
Title:
President
             
GRANTEE:
       
Borinquen Container Corporation
             
By:
/s/  Hector L. Gonzalez  
Name:
Hector L. Gonzalez
 
Title:
President
                 




 
5

--------------------------------------------------------------------------------

 



Exhibit A
The Territory Defined




 
Latin & South American Countries
Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican
Republic, Ecuador, El Salvador, Falkland Islands, French Guiana, Guatemala,
Guyana, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, Puerto Rico,
Suriname, Uruguay, Venezuela
 


 
Caribbean Countries & Commonwealths
Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Bonaire, Saint
Eustatius and Saba, British Virgin Islands, Cayman Islands, Cuba (above as
well), Curaçao, Dominica, Dominican Republic (above as well), Grenada,
Guadeloupe, Haiti, Jamaica, Martinique, Montserrat, Puerto Rico,
Saint-Barthélemy, Saint Kitts and Nevis, Saint Lucia, Saint Martin (French
part), Saint Vincent and the Grenadines, Saint Maarten (Dutch part), Trinidad
and Tobago, Turks and Caicos Islands and United States Virgin Islands
 


 
Spain & Portugal
Spain, Portugal
 
 
[Note:  Latin America information was sited from Wikipedia:
http://en.wikipedia.org/wiki/Latin_America
 
South America and Caribbean information sited from United Nations Statistics
Division:  http://unstats.un.org/unsd/methods/m49/m49regin.htm#americas
 
SLC_897591.1
 
6

--------------------------------------------------------------------------------